                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


CAROL JENKINS,               )
                             )
           Plaintiff,        )
                             )                           CIVIL ACTION NO.
VS.                          )
                             )                           3:18-CV-1163-G (BK)
OCWEN LOAN SERVICING, LLC,   )
DEUTSCHE BANK NATIONAL TRUST )
CO., AND POWER DEFAULT       )
SERVICES, INC.,              )
                             )
           Defendants.       )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none,

the court ACCEPTS the findings, conclusions, and recommendation of the United

States Magistrate Judge.

      Defendants’ motion to dismiss (docket entry 4) is GRANTED IN PART.

Plaintiff has 14 days from the date of this order to amend her complaint in an

attempt to state a claim as to those that were found lacking. If she does not do so,

those claims are subject to being DISMISSED with prejudice.
     SO ORDERED.

March 20, 2019.




                   ___________________________________
                   A. JOE FISH
                   Senior United States District Judge




                    -2-
